
	

115 SCON 40 IS: Recognizing the close relationship between the United States and Taiwan and the important role of the American Institute in Taiwan in strengthening such relationship.
U.S. Senate
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. CON. RES. 40
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2018
			Mr. Gardner (for himself, Ms. Cortez Masto, Mr. Cornyn, Mr. Inhofe, and Mr. Rubio) submitted the following concurrent resolution; which was referred to the Committee on Foreign Relations
		
		CONCURRENT RESOLUTION
		Recognizing the close relationship between the United States and Taiwan and the important role of
			 the American Institute in Taiwan in strengthening such relationship.
	
	
 Whereas Taiwan is— (1)a free, democratic, and prosperous nation of 23,000,000 people; and
 (2)an important contributor to peace and stability around the world; Whereas the Taiwan Relations Act (22 U.S.C. 3301 et seq.)—
 (1)states that it is the policy of the United States to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people of Taiwan;
 (2)states Programs, transactions, and other relations conducted or carried out by the President or any agency of the United States Government with respect to Taiwan shall, in the manner and to the extent directed by the President, be conducted and carried out by or through ... the American Institute in Taiwan; and
 (3)established the American Institute in Taiwan, which is responsible for— (A)managing unofficial United States relations with Taiwan; and
 (B)implementing United States policy toward Taiwan, including a wide range of activities such as commercial services, agricultural sales, consular services, and cultural exchanges;
 Whereas the 3 pillars of the American Institute in Taiwan’s mission are— (1)security and defense cooperation;
 (2)commercial and economic relations; and (3)people-to-people ties;
 Whereas the American Institute in Taiwan— (1)will open its new office complex in Taipei on June 12, 2018, which—
 (A)consists of 14,934 square meters of office space constructed at a cost of $250,000,000, underscoring the United States commitment to its relationship with Taiwan;
 (B)will allow all of its sections and operations in Taipei to be co-located in a modern, secure, and energy efficient facility;
 (C)was built with a combination of materials from the United States and Taiwan; (D)will be staffed by a workforce of approximately 500 employees from the United States, Taiwan, and other countries; and
 (E)will host a permanent Art in AIT collection of works by United States and Taiwan artists that embodies the artistic and cultural confluences of innumerable person-to-person ties that link Taiwan and the United States;
 (2)also has a branch office in Kaohsiung, which has more than 30 employees; and (3)processed 34,000 visas in 2017;
 Whereas President Tsai Ing-wen visited the American Institute of Taiwan on May 15, 2018, and plans to attend its official opening on June 12, 2018;
 Whereas since the election of President Tsai Ing-wen in 2016, the Government of the People’s Republic of China has intensified its efforts to exclude Taiwan from international organizations;
 Whereas in the 1994 Taiwan Policy Review, the United States declared its intention to support Taiwan’s participation in appropriate international organizations;
 Whereas Taiwan is a full member of the World Trade Organization, the Asia-Pacific Economic Cooperation forum, and the Asian Development Bank;
 Whereas according to the Department of State, the United States supports Taiwan’s membership in international organizations that do not require statehood as a condition of membership and encourages Taiwan’s meaningful participation in international organizations where its membership is not possible;
 Whereas Taiwan maintains full diplomatic relations with 18 nations around the world; Whereas on February 28, 2018, the United States Senate unanimously passed the Taiwan Travel Act (Public Law 115–135), which was signed into law on March 16, 2018, declaring that it should be the policy of the United States to allow officials at all levels of the United States Government to visit Taiwan in their official capacities; and
 Whereas the United States National Security Strategy, which was released in December 2017, states: We will maintain our strong ties with Taiwan in accordance with our One China policy, including our commitments under the Taiwan Relations Act to provide for Taiwan’s legitimate defense needs and deter coercion.: Now, therefore, be it
		
	
 That Congress— (1)welcomes the opening of the new American Institute of Taiwan office in Taipei, which will—
 (A)cultivate the relationship between the United States and Taiwan; and (B)further demonstrate the United States commitment to bolstering its friendship and its commercial and defense partnership with Taiwan;
 (2)recognizes that the American Institute of Taiwan— (A)reflects the democratic values shared by the United States and Taiwan; and
 (B)represents close cooperation on emerging regional and global issues; (3)emphasizes that the new American Institute of Taiwan facility—
 (A)demonstrates a strong United States-Taiwan partnership; and (B)reflects the increasing depth of our unofficial relationship;
 (4)expresses hope that the United States and Taiwan will continue to foster and seek new ways to build upon the robust relationship, facilitated through the American Institute of Taiwan; and
 (5)urges the executive branch to fully implement the Taiwan Relations Act, the Taiwan Travel Act, and other relevant policy directives that strengthen the relationship between the United States and Taiwan.
			
